Citation Nr: 1600544	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether clear and unmistakable error (CUE) occurred when service connection for a bilateral eye condition was denied in an April 29, 1970, rating decision.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral retinitis pigmentosa with residual blindness, and found there was no CUE in the April 1970 rating decision denying service connection for a bilateral eye condition.

In an October 2012 notice of disagreement, the Veteran's representative stated that the Veteran "does not abandon the earlier appeal filed on March 26, 2009 with regard to the issue of earlier effective date for his retinitis pigmentosa."  The earlier appeal was on the issue of entitlement to service connection for an eye condition.  As the claim was granted in full in the August 2012 rating decision, it is no longer before the Board.  Nevertheless, the October 2012 notice of disagreement indicates the Veteran disagreed with the effective date assigned.  The issue of entitlement to an effective date prior to November 23, 2007, for the grant of entitlement to service connection for bilateral retinitis pigmentosa with residual blindness has been raised by the record in the October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. By a rating decision entered April 29, 1970, the RO denied the Veteran's claim of entitlement to service connection for an eye condition. 
 
 2. The correct facts, as they were known at that time, were before the RO on April 29, 1970, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.


CONCLUSION OF LAW

There was no CUE in the April 29, 1970 rating decision that denied service connection for an eye condition.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that, as a matter of law, the Veteran's Claim Assistance Act (VCAA) is not applicable to the claim that a December 13, 1970 rating decision that denied service connection for congenital left club foot contained CUE.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet.  App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet.  App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet.  App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed.  Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet.  App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Legal Criteria and Analysis

In an April 29, 1970, rating decision, the RO denied entitlement to service connection for an eye condition.  Despite receiving notice of the decision in May 1970 the Veteran did not perfect an appeal.  In general, in the absence of CUE, rating decisions that are not timely appealed are final.

In a March 2009 statement, the Veteran's representative alleged CUE in the denial of a bilateral eye condition in the April 29, 1970 decision.  Specifically, the Veteran's representative alleged that the RO did not apply the proper law at the time.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372  (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Given that over 40 years have passed since the April 1970 rating decision, many laws and regulation have changed and such changes cannot be considered in determining whether CUE was committed.  As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

In April 1970, the Veteran submitted a claim of entitlement to service connection for an "eye condition bilateral with loss of vision at night."  In an April 1970 rating decision, the RO stated "Pre-induction exam 4-21-69 noted defective vision.  Retinitis pigmentosa was diagnosed in February 1970 with subsequent disability discharge on 3-20-70 for this condition held [existed prior to service] not aggravated."  The decision also stated "Constitutional or developmental abnormality- not a disability under the law."  In a May 1970 notice letter, the Veteran was informed that his eye condition was held to have existed prior to service, not aggravated by service.  The RO further stated that the Veteran's claim was "not a disability under the law."  The Veteran did not appeal the April 1970 rating decision, and it became final.

The Veteran filed several claims to reopen his claim for service connection for a bilateral eye condition.  In August 2012, the RO granted entitlement to service connection for bilateral retinitis pigmentosa with residual blindness.  

The Veteran's representative has asserted that VA did not apply the proper law in the 1970 rating decision.  Specifically, the VA representative asserted that "even though the 1970 adjudicators were operating under the old, defective version of 38 C.F.R. § 3.304, the VA failed to apply the even stronger requirements to address the presumption of aggravation found in 38 U.S.C.A. § 1153, or 38 U.S.C.A. § 353, as it was known then."  The representative stated that the statute included a requirement that raters point to specific evidence that the increased disability progressed beyond the natural progress of the disease.

Further, the Veteran's representative asserted that the failure of the Veteran's induction entrance physical to note retinitis pigmentosa required the presumption of soundness to be applied to the Veteran's disease.  See October 2012 Notice of Disagreement.  The representative noted that the April 1970 rating decision said that his disability was preexisting service and not aggravated by service.  The representative stated that the Veteran was denied service connection for his disability, without any medical evidence, on the basis that it was a "constitutional or developmental abnormality."  The representative argues that the denial of service connection for his disease, which was not noted on his entrance physical but was the reason for his discharge, was clear and unmistakable error.  

Additionally, the Veteran's representative asserts that retinitis pigmentosa is not a constitutional or developmental abnormality.  The VA representative notes two precedent setting opinions, VA Gen Counsel Precedent 67-90 (July 18, 1990) and VA Gen. Counsel Precedent 82-90 (July 18, 1990), which specified how congenital conditions were to be analyzed.  The representative stated that the language of 3.303(c) was the same in 1970, as it was in 1990 and as it is now.  Therefore, he argues that the Secretary's interpretation of the regulation was the interpretation that should have been applied in 1970.  In regard to this assertion, the Board notes that although the RO stated that the issue was a constitutional or developmental abnormality and not a disability under the law, it also noted that the condition existed prior to service and was not aggravated by service.  This indicates the RO considered the issue of aggravation.  Additionally, the VA General Counsel Precedents cited by the representative were issued many years after the 1970 rating decision.  In addressing the CUE claim, the Board must apply the laws extant at the time of the rating decision.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The Veteran's representative has asserted that the Veteran was sound upon entry into active duty service and that the presumption of soundness should have applied.  Under the law extant in 1970, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of  a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 310 (West 1970).  The applicable statute, 38 U.S.C.A. § 311 (West 1970) (now 38 U.S.C.A. § 1111), was implemented by 38 C.F.R. § 3.304(b) (1970), which provided that: 

[The veteran] will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329  (Fed. Cir. 2011).  Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.

However, the Patrick Court did not overturn its decision in Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), in which it was determined that the new interpretation of 38 C.F.R. § 3.304(b) pertaining to the presumption of soundness can only retroactively affect a decision still open on direct review, not decisions that are final and that the new interpretation did not constitute a basis for a claim of CUE in a prior final decision that applied the later-invalidated regulation.  Id.  The Board notes that the provisions of 38 U.S.C.A. § 3.304(b) omitted the requirement of clear and unmistakable evidence for aggravation of an injury as compared to U.S.C. § 311 and while these provisions were in conflict, the regulation was not invalid until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  In this regard, the Patrick Court noted that, in Jordan, the question was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99.  In contrast, the claim involved in Patrick did not involve the application of section 3.304, but was instead based directly on section 1111.


An April 1969 pre-induction examination report indicates the Veteran's "eyes-general" were normal.  The Veteran was noted to have "defective vision."  Distant vision was noted to be 20/40 in the right eye, and 20/50 in the left eye.  An October 1969 service treatment record indicated the Veteran reported having night blindness.  He was referred to an optometry clinic.

A February 1970 Medical Board Examination report indicates the Veteran had visual acuity reduced- retinitis pigmentosa.  A February 1970 service consultation record indicates the Veteran was evacuated by air from the Republic of Vietnam because of poor night vision.  The Veteran stated that "he has had difficulty seeing at night for several years."  On examination, the fundi of the eye revealed typical pigmentary changes of advanced retinitis pigmentosa.  The final diagnosis was retinitis, pigmentosa, bilateral with poor night vision and constriction of visual fields to within 5 degrees.  The examiner found the condition existed prior to service.  The Veteran was referred to a Physical Evaluation Board.  March 1970 Medical Board Proceedings reflected that the Veteran was found medically unfit for further military service in accordance with current medical fitness standards.  He was found to have retinitis, pigmentosa, bilateral, with poor night vision and constriction of visual fields to within 5 degrees.  The report noted that the date of origin was July 1947, that it existed prior to entry on active duty, and was not aggravated by active duty.  A Clinical Record Cover Sheet noted that the Veteran had retinitis pigmentosa, bilateral, which was a disability that existed prior to service, and was not aggravated by service.

As discussed above, the Veteran's pre-induction examination report indicated he had defective vision.  However, the report did not note a specific diagnosis of retinitis pigmentosa.  The April 1970 rating decision did not discuss the applicability of the presumption of soundness, which the Veteran claims constituted CUE.  The Veteran's representative asserts that it was debatable that the Veteran's retinitis pigmentosa preexisted service.  The representative noted that a February 15, 1970, Clinical Record Cover Sheet, which was signed by a Major of the Medical Corps as the attending physician, stated "LD: yes.  No PR."  The initials stand for Line of Duty (LD) and Pre-existing (PR).  The second Clinical Record Cover Sheet, one month later, March 20, 1970, signed by a different attending physician, stated "LD: no.  EPTS" [Existing prior to service].  The representative asserts that these conflicting opinions demonstrate that it was debatable whether the Veteran's retinitis pigmentosa existed prior to service.  

However, regulations extant at the time also provide that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of disability prior to service is established, no additional or confirmatory evidence is necessary.  38 C.F.R. § 3.303(c). 

At the time of the April 1970 rating decision, the Veteran had been clinically diagnosed with retinitis pigmentosa, a hereditary condition.  The April 1969 pre-induction examination report noted the Veteran had defective vision.  The February 17, 1970, narrative summary noted that the Veteran stated that he had had difficulty seeing at night for several years.  The finding was that it was not line of duty, existed prior to service.  The rating decision stated that condition was a constitutional or developmental abnormality.  As noted in the VA OPGCPREC 11-1999, former VBA Manual M21-1 provisions relating to disabilities of the eyes noted that retinitis pigmentosa would be regarded as having existed prior to service.  The VA General Counsel Memorandum noted that the statement that retinitis pigmentosa will be considered to be of "familial origin" speaks only to the issue of incurrence and would not bar a finding of aggravation.  Although the April 1970 rating decision did not explicitly reference the "clear and unmistakable" standard in its determination, the February and March 1970 Medical Board reports and the Veteran's acknowledgement of prior difficulty seeing at night provide a plausible basis to support clear and unmistakable evidence of preexisting disability.  The omission of terms "clear and unmistakable" in its finding of preexisting disability is not CUE, given the established record of preexisting hereditary condition.  Natali, supra.; Pierce, supra.; Joyce, supra. 

The Board further finds that the RO did not commit CUE in the April 1970 rating decision by stating that the Veteran's retinitis pigmentosa preexisted service and was not aggravated by service.  The RO stated that the Veteran's retinitis pigmentosa was not aggravated.  This was consistent with the evidence of record, including the Veteran's service treatment records which consistently noted that the disability was not aggravated by service.  The conclusion is not contradicted by the record.  See February 1970 and March 1970 Medical Board reports.  The April 1970 rating decision did not commit CUE in finding that the preexisting retinitis pigmentosa was not aggravated by service.  As discussed above, in conducting its presumption of soundness analysis under 3.304(b), the RO in 1970, was not required to find clear and unmistakable evidence that the disability was not aggravated.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  Thus, the failure of the RO to specifically state that the Veteran's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis cannot be considered to be CUE, and the claim fails in this regard.  Id.  

At the time of the April 1970 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions in weighing the service and post service clinical evidence.  It was not until 1991 that a VA rating board was precluded from substituting its own medical judgment for that of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A physician medical member of the rating board participated in the April 1970 rating decision, and signed the determination, affirming his or her agreement with the finding that the eye condition preexisted service and was not aggravated by service.  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd Macklem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  As such, the opinion of the medical member of the rating board was considered along with the service records. 

The Board acknowledges that the April 1970 rating decision does not reflect extensive consideration and analysis of the evidence or applicable regulations.  However, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66  (1989); see also Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that Mr. Natali's disability was due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin, although not phrased in the exact language, was fully equivalent to factual findings that Mr. Natali's disability was not aggravated by service, and that although the RO did not expressly state that it had made its findings based on clear and unmistakable evidence, the board's statement that there was no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition demonstrates that the RO understood that its findings on those issues needed to satisfy a high standard of proof ); Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001) (holding that, given presumption of validity that attaches to RO decisions and fact that 1945 RO was not required to set forth factual bases for decision, in absence of evidence to contrary RO is presumed to have made requisite factual findings).  Accordingly, absent evidence to the contrary, and consistent with the above-cited holdings, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record, and properly considered and applied of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in April 1970, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the April 1970 rating decision and the determination is final.



ORDER

Revision on the basis of CUE in the April 29, 1970 rating decision is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


